DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Amended claims 66, 77-82, 85-87, (8/27/2021), and previously presented claims 67, 69, and new claim 88, (8/27/2021), are under consideration by the Examiner.
Claims 68, and 70-76 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claims 1-65, and 83-84 have been canceled.

3.	Receipt of Applicant's arguments and amendments filed on 8/27/2021 is acknowledged.
  
4.	The following previous rejections and objections are withdrawn in light of applicants amendments filed on 8/27/2021:
(i)	the objection to the specification, i.e. the title of the invention;
(ii) 	the rejection of claims 61-67, 69, and 77-87 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph;
(iii)	the rejection of claims 61-64, and 78-85 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/011407; and


5.	Applicant's arguments filed on 8/27/2021 have been fully considered and were persuasive in part. The remaining issues are stated below.

Claim Rejections - 35 USC §112(a), written description
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a.	Claims 66-67, 69, 77-82, and 85-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Applicant argues that the Examples as filed describe the screening and selection leading to the identification of mouse antibodies that bind to canine IL31, four top clones (M14, M18, M19, and M87) were selected for further investigation, (Example 1), the VH and VL of each of these four clones where then sequenced and analyzed (Example 2 and Figure 1), the mouse antibodies were then caninized or felinized to provide caninized versions of clone M14 (heavy chains of SEQ ID NO: 17, 18, 19, and 20 and light chain of SEQ ID NO: 21) and felinized versions of clone M14 (heavy chain of SEQ ID NO: 35 and light chain of SEQ ID NO: 34). Furthermore, Applicant argues that multiple antibodies having functional attributes according to the claims are provided, solely to expedite prosecution, independent claim 87, from which all claims now depend, is amended to recite a method of treating a companion animal species having an IL31-induced condition, wherein the IL31-induced condition is selected from atopic dermatitis, pruritis, asthma, psoriasis, scleroderma, allergic dermatitis, and eczema, the method comprising administering to the companion animal species a therapeutically effective amount of an isolated antibody that binds to canine IL31, wherein the antibody has certain specific CDR sequences, as well as highly related variants having a high % sequence identity to these CDR sequences, which are described in the specification, and that the specification as filed clearly demonstrates possession of antibodies having the recited CDRs, as set forth, e.g., in Table 1: Description of Certain Sequences, at pages 8-18 (particularly pages 8-9) of the specification.
In addition, Applicant argues that the CDRs provide the basis for a structure-function correlation because, as is well known, the CDRs of an antibody are responsible for contacting the epitope of the antigen bound by the antibody, highly related variants of the antibodies, having at 
Therefore, the description of the specification is limited to, mouse antibodies that are canonized versions of clone M14 (heavy chains of SEQ ID NO: 17, 18, 19, and 20 and light chain of SEQ ID NO: 21), and felinized versions of clone M14 (heavy chain of SEQ ID NO: 35 and light chain of SEQ ID NO: 34), which meets the functional limitations of claims 66-67, 69, 77-82, and 85-88, there is no description of any other antibody that binds specifically to IL-31 and meets the functional limitations of these claims.  The lack of any disclosed structure-function correlation between the necessary antibody structures and the resulting activities required of the antibody does not allow one of ordinary skill to envision the other possible members of the claimed genus, and one of ordinary skill would not expect the disclosed antibodies, to be representative of the entire genus.
Furthermore, it is noted that the Federal Circuit, in Amgen v. Sanofi F.3d 1367 (Fed. Cir. 2017) recently determined that the well-characterized antigen test, by itself, is not sufficient to provide adequate description for a genus of antibodies, as this test merely describes the antigen 
In the instant case, the description of the antibodies in the specification does not provide a sufficient structure-function correlation which would allow a skilled artisan to envision the precise, actual chemical/structural make-up of the genus of antibodies encompassed by claim 87.  Similarly with respect to new claim 88, the antibodies recited in the claim have not been described and whose features are not predictable based on the description of the antibodies recited in the specification.
With respect to new claim 88, this claim is rejected for the same reasons as independent claim 87.
Therefore, the claims are directed to a method of treatment with a genus of canine IL-31 antibodies which has not been adequately described in such a way as to convey that the Applicants had actual possession of the genus of antibodies as of the filing date of the instant invention. The description of the caninized versions of clone M14 (heavy chains of SEQ ID NO: 17, 18, 19, and 20 and light chain of SEQ ID NO: 21) and felinized versions of clone M14 (heavy chain of SEQ ID NO: 35 and light chain of SEQ ID NO: 34) exemplified in the instant specification is not sufficient to adequately describe the entire genus of IL-31 antibodies in terms of structure or chemical composition, functional characteristics, or structure-function relationship, and thus one of ordinary skill could not envision the necessary features of the claimed genus.


Claim Rejections - 35 USC §112, scope of enablement
6b.	Claims 66-67, 69, and 77-82, and 85-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for 
treating a companion animal species having an IL31-induced condition, wherein the IL31l-induced condition is selected from atopic dermatitis, pruritis, asthma, psoriasis, scleroderma, allergic dermatitis, and eczema, the method comprising administering to the companion animal species a therapeutically effective amount of an isolated antibody wherein the antibody comprises: a light chain sequence comprising the amino acid sequence of SEQ ID NO: 34 and a heavy chain sequence comprising the amino acid sequence of SEQ ID NO: 35, does not reasonably provide enablement for a method as recited in independent claim 87 or 88.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
This rejection is maintained for reasons of record set forth at pages 17-22 of the previous Office action of 5/27/2021.
Applicant argues that the treatment of other IL31-induced conditions of psoriasis, eczema, scleroderma, and asthma is also enabled because, while these conditions may have an autoimmune component and/or are a pulmonary condition, they are nevertheless associated with elevated levels of IL31 and have cited Lai et al., (2016); Gibbs et al., (2019); Yaseen et al., (2020) in this regard.  Furthermore, Applicant argues that as set forth in the specification as filed, “an ‘IL31-induced condition’ means a disease associated with, caused by, or characterized by, elevated levels or altered gradients of IL31 concentration”, the IL31 signaling function comprises phosphorylation of STAT-3 proteins, Example 5 demonstrates that the exemplary antibody M14 inhibits canine IL31 signaling, as evidenced by the reduction in STAT-3 

Claim rejections-Double Patenting
Non-statutory double patenting rejection (obviousness-type)
7.	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
 may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7a.	Claims 66-67, 69, 77-82, and 85-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent 10,150,810 (‘810).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to a method for treating a companion animal species having an IL31-induced condition with an IL31 antibody.
This rejection is maintained for reasons of record set forth at pages 26-28 of the previous Office action of 5/27/2021.

Conclusion
	No claim is allowable.
	Claims 66-67, 69, 77-82, and 85-88 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646